TOUT.,MIN, District Judge.
It appearing to the court that on June 6, 1914, the bankrupt filed petition for a discharge, and that the same was duly set for hearing on July 10, 1914, that on July 9, 1914, the Georgia Doan Company, a creditor, filed objections to the granting of a discharge, which objections involved a question of law solely, and that on July 10, 1914, said objections were referred to R. T. Ervin, referee in bankruptcy, with directions to hear the same and report thereon to the court his findings and conclusions of law, that on July 27, 1914, said referee filed his findings and conclusions of law and recommended that the bankrupt be granted a discharge, and said findings, conclusions of law, and recommendation being duly considered by the court, it is ordered and decreed by the court that said findings and conclusions of law are hereby concurred in, and that the bankrupt be and he is hereby granted a discharge.

<g^>For other cases see samo topic & KEY-XÜMBTMI in all Key-Numbered Digests & Indexes